IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Consolidated Return of             :
the Tax Claim Bureau of Indiana           :
County from the September 16, 2019        :
Upset Sale for Delinquent Taxes           :
                                          :
Theresa Burba and Joseph Burba            :
                                          :
                  v.                      :      No. 644 C.D. 2020
                                          :
Indiana County Tax Claim Bureau           :
and Nicholas Krowchena                    :
                                          :
Appeal of: Theresa Burba and              :
Joseph Burba                              :


PER CURIAM                               ORDER

            NOW, April 16, 2021, having considered Appellants’ application for

reargument, the application is denied.